DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed Sept. 27, 2021. Claims 1, 13, and 22 have been amended. Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,977,529 (“Gregg”) in view of Human Performance Trainer (HuPerT) User Manual #901136 Rev. 3, 2017 (“HuPerT”). 
Concerning claim 1, Gregg discloses, A training apparatus for teaching practices for operation of machines (col. 3 l. 64 – col. 4 l. 5), comprising: 
 
a plurality of status indicators (col. 134 ll. 26-29 (“The current algorithm and a contact output for the indicating lights so that the operator can determine whether or not the pump is in an on or off condition; and also determines whether the pump is able to start or stop.”), col. 78, ll. 38-42 (“When the "rod reset" pushbutton on the reactor control panel is pressed, the rod step counters are incremented to their designated values. Indicator lights are set, and meters and recorders moved to their appropriate position”), col. 169 ll. 22-32 (“Referring to that portion of the control panel illustrated in FIGS. 93S through 93X inclusive, which, in addition to the various switches and circuit breakers for controlling the electrical network, there is shown diagrammatically the interconnection of the various busses and circuit breakers together with indicator lights so that the operator can visualize diagrammatically the flow of power in the system at any time.”), col. 61 ll. 48-52 (“the CO's are set to the desired positions, with the result that the lights on the 50 panel reflect the desired switch positions in most instances.”), col. 126 ll. 3-8 (“If a valve has open and closed lights associated with it, the status of the lights is updated when the valve position has changed.”), col. 183, ll. 50-54); 
an alarm (Fig. 5, col. 12 ll. 63-68, col. 16 ll. 11-56 (“data acquisition and alarm function routines are made up of program modules that include a digital scan 61”), col. 42 ll. 39-44.); 
a programmable controller (col. 13 ll. 46-59 (“Specifically, and referring to FIG. 2, the simulation system includes a Sigma 5 digital computer 20 referred to at times in this specification also as the "C" machine and associated peripheral equipment. The Sigma 5 computer system is manufactured and sold by Xerox Data Systems, Inc. and has been in general use for over one year prior to the filing date of this application. For more information on the Sigma 5 computer system reference is made to the appendix.”) connected with said status indicators, said alarm, and a plurality of input selectors (col. 52 ll. 4(7-50 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”), col. 125 ll. 40-50 (“A valve handler subroutine, VCHAND, is executed in the C machine to handle the movement of the majority of simulated valves according to input commands from the control panels when the operator moves the various switches”), col. 52 ll. 51-66 (“as part of the operator action, the "rod control start up" pushbutton is pressed when the operator completes setting up the panels.”), col. 183, ll. 50-54, ) and switchable between programming (col. 28 ll. 9-24 (“In the specific embodiment, system generation, SYSGEN, refers to a generally conventional process for loading the real time batch monitor program, RBM, and batch processors (job control processor JCP), Fortran compiler and libraries, MACRSYS assembler, overlay loader and rapid access data RAD editor, into the C machine with blank core and disc. A SYSGEN loader deck is loaded into the C machine by boot strapping from the card reader. This and operator testing modes (col. 78 ll. 59-66 (“The operation of the "initiate model" pushbutton enables the instructor to initialize the simulator to 1 of 28 possible data sets provided the set is validated.”)) by operation of a mode selector (col. 14 ll. 39-41 (“Instructor's console 36, which provides the control facility to start, stop and manipulate the simulator is connected to software in the B machine”), col. 48 l. 54 – col. 50 l. 46 (“Data is transmitted to the A machine as a result of the operation of switches on the instructor's console … the data is input into a 25 word block labeled AIB5. The nature of the 25 words is contingent on the second word in the buffer. The second word contains an integer indicating the specific function to be executed. When the second word of the AIB5 block contains the integer 1, the A machine is to be initialized for simulation from a condition set stored on disc … When the second word of the input index zero buffer contains an integer 2, print control from the instructor's console is indicated. … When the second word of the AIB5 buffer contains the integer 3, the end action routine bids for the "Initiate Training Exercise" sublevel. …”), col. 78 ll. 59-66 (“The operation of the "initiate model" pushbutton enables the instructor to initialize the simulator to 1 of 28 possible data sets provided the set is validated.”) col. 48 ll. 30-38. The instructor console contains the mode selector.); 
said controller configured in said programming mode to: 
receive a selection of an operator testing program of a plurality of operator testing programs each defining a sequence of input selections and a corresponding sequence of signals from said status indicators (col. 78 ll. 10-21(“In actual operation if the operator wishes to initialize on any one of the data set number 1 through 20, he first presses the "initiate model" pushbutton; then enters the number by operating pushbutton "1" and "5" of row GR10 and GR11 for data set 15, for example, then presses the pushbutton "VALUE1/DELAY"; then presses the "start" pushbutton. If he wishes to initialize to a condition designated in minutes of back track; that is, the condition of the plant up to 30 minutes previously, he presses pushbutton "2" of row GR10 and "0" of GR13 for 20 minutes, for example, and then presses the pushbutton "VALUE2" of row GR14.”), col. 78 ll. 59-66 (“The operation of the "initiate model" pushbutton enables the instructor to initialize the simulator to 1 of 28 possible data sets provided the set is validated.”)); and 
receive a selection of a modification to said sequence of input selections and said corresponding sequence of signals from said status indicators (col. 183, ll. 50-54 (“A duplicate of the control console that is used in the real plant is provided which includes all levers, switches, controllers, and dials for controlling, and meters, indicators, and recorders for monitoring, the operation of the simulated plant from the central office.”) col. 52 ll. 47-48 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”) col. 53 ll. 47- col. 55 l. 5 (“Referring to the flow chart of FIGS. 50A, 50B and 50C, the PROGEN chain M35TRG is triggered by the activation of malfunction M35. … If the operator takes appropriate action to terminate the malfunction by setting the proper switch, chain M35TRG is again triggered for the purpose of terminating the ramping. This is accomplished by the resetting of the ; 
said controller configured in said operator testing mode to receive input selections and to activate said alarm in response to deviation from said sequence of input selections of a selected testing program (col. 78 ll. 48-59 (“If procedures are not normal, error messages are printed out on type writer B to indicate that the simulator is running and the function cannot be performed ("INSTCON ERROR--INITIALIZATION REQUEST CANCELED. MODEL IS RUNNING"); to indicate an invalid VALUE1 data entry ("INSTRON ERROR--INVALID ENTRY FOR VALUE1"); a similar message to indicate an invalid VALUE2 data entry; and to indicate that the data set required does not contain valid data ("INSTCON ERROR--BUFFERS NOT VALIDATED").”), col. 16 ll. 26-56 (“The digital scan routines read the actual hardware image of all specified contact inputs and update a users image of these points. The points are scanned to detect a change of state. A change of state will, depending on the logical, trigger alarm messages and/or other programs.”), col. 123 ll. 33 – 36 (“The control rod bank insertion limits are 
a first sub-set of said input selectors operable in said operator testing mode to make said input selections and in said programming mode to input said selection of an operator testing program col. 53 ll. 47- col. 55 l. 5 (“Referring to the flow chart of FIGS. 50A, 50B and 50C, the PROGEN chain M35TRG is triggered by the activation of malfunction M35. … If the operator takes appropriate action to terminate the malfunction by setting the proper switch, chain M35TRG is again triggered for the purpose of terminating the ramping. This is accomplished by the resetting of the associated "raise/lower" logicals for the valve handler, disabling M35CHN, and sending a message to the B machine to terminate malfunction M35. … Referring to the flow chart of FIG. 52, the chain M63TRG, which is the trigger chain for the malfunction M63, which involves the failure of the cooling water to the residual heat removal heat exchangers, operates in a manner like the trigger chain M35TRG for the malfunction M35. … This chain M63TRG is also triggered if an operator takes action to correct the malfunction M63 by setting the appropriate switch. When triggered by this action, the chain terminates the malfunction by resetting the associated raise/lower logicals, disabling M63CHN, and sending a message via MALSUB to the B machine to terminate malfunction M63.”); a second sub-set of said input selectors operable in said operator testing mode to make said input selections and in said programming mode to input said selection of a modification (col. 84 ll. 12-33 (“The operation of the pushbutton "change MALFNCTN values", enables the instructor to change the parameters for VALUE1, VALUE2, and VALUE3 for a single malfunction. This provides different .  
said controller configured in said operator testing mode to receive input selections and to activate said alarm in response to deviation from said sequence of input selections of a selected testing program, HuPerT teaches this limitation. (p. 19 (“An incorrect manipulation of a switch while performing a procedure will result in an audible alarm as well as a distinct light pattern. Upon successful completion of the steps in each procedure HuPerT will respond by saying ‘Congratulations’.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of an audible alarm in response to an incorrect manipulation as taught in HuPerT. Since both references teach methods and systems for simulating controls related to nuclear power plants the references are from the same field of endeavor. A POSITA would have been motivated to combine Gregg and HuPerT because the audible alarm of HuPerT could have been predictably added to the system of Gregg in addition or in place of error messages. Adding an audible alarm in place of or in addition to an error message is a simple substitution of element well known in the prior art. Further, a POSITA would be motivated to provide the audible alarm to provide instant feedback of an incorrect action.

	
Concerning claim 2, Gregg as modified discloses, The apparatus of claim 1, wherein said controller is operable in an input alignment mode in which inputs from said input selectors are disabled (Figs. 49A-E, col. ll. (“Index number 28 is used for simulation freeze. When this index is used, the chain task levels are disabled and programs which run periodically are also disabled. These disabled programs are abled by "model start". … In initializing, first the running system must be disabled so that a new system can be input. This is accomplished by .  
Concerning claim 3, Gregg as modified discloses, The apparatus of claim 2, wherein said controller is configured to, responsive to operation of said mode selector while in said input alignment mode, compare states of said input selectors to a defined starting state (Figs. 49A-E, col. ll. (“In initializing, first the running system must be disabled so that a new system can be input. This is accomplished by halting the message writer to stop any input/output in progress, halting task level 6 which sets a CO when the simulator is not running, and disabling and deactivating all task levels except 9 which is the initialization level. … The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”) and activate an alarm in response to any deviation from said defined starting state (“In initializing, and while the initialization program is "waiting" nothing is done until the printout of the incorrect switches is complete. Then, after the printout of the incorrect switches the operator changes the state of the switches and dials which appear on the printout. When this is accomplished, the operator presses .  To the extent the printout of the incorrect switches in not considered an alarm message, HuPerT teaches activate an alarm in response to any deviation. (p. 19 (“An incorrect manipulation of a switch while performing a procedure will result in an audible alarm as well as a distinct light pattern. Upon successful completion of the steps in each procedure HuPerT will respond by saying ‘Congratulations’.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of an audible alarm in response to an incorrect manipulation as taught in HuPerT. Since both references teach methods and systems for simulating controls related to nuclear power plants the references are from the same field of endeavor. A POSITA would have been motivated to combine Gregg and HuPerT because the audible alarm of HuPerT could have been predictably added to the system of Gregg in addition or in place of the printout of the incorrect switches. Adding an audible alarm in place of or in addition to the printout of the incorrect switches is a simple substitution of one well known element for another in the prior art. Further, a POSITA would be motivated to provide the audible alarm to provide instant feedback of an incorrect action.
Concerning claim 4, Gregg as modified discloses,  The apparatus of claim 1, wherein said second sub-set of said input selectors comprises a plurality of input selectors, each for activating a corresponding modification (col. 183, ll. 50-54 (“A duplicate of the control console that is used in the real plant is provided which includes all levers, switches, controllers, and dials for controlling, and meters, indicators, and recorders for monitoring, the operation of the simulated plant from the central office.”) col. 52 ll. 47-48 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”) col. 53 ll. 47- col. 55 l. 5 (“Referring to the .)  
Concerning claim 5, Gregg as modified discloses, The apparatus of claim 4, wherein multiple ones of said second sub-set of said input selectors can be simultaneously operated for simultaneously activating multiple modifications (Fig. 63, col. 63. Ll. 39-54, col. 3 ll. 55-56 (“With such an arrangement the data processing can be carried on in both computers simultaneously.”), col. 44 l. 46 - col. 45 l. 8, Figs. 86A-B, col. 56 ll. 45-55 (“The initial condition/snapshot modification program provides the ability to list any word and change in bit in all of the initial condition and snapshot data set. This program uses three tables to define the locations to be changed and the new values to be used. The output includes the relative sector .  
Concerning claim 6, Gregg as modified discloses,  The apparatus of claim 1, wherein said plurality of status indicators comprise a plurality of lights (col. 134 ll. 26-29 (“The current algorithm and a contact output for the indicating lights so that the operator can determine whether or not the pump is in an on or off condition; and also determines whether the pump is able to start or stop.”), col. 78, ll. 38-42 (“When the "rod reset" pushbutton on the reactor control panel is pressed, the rod step counters are incremented to their designated values. Indicator lights are set, and meters and recorders moved to their appropriate position”), col. 169 ll. 22-32 (“Referring to that portion of the control panel illustrated in FIGS. 93S through 93X inclusive, which, in addition to the various switches and circuit breakers for controlling the electrical network, there is shown diagrammatically the interconnection of the various busses and circuit breakers together with indicator lights so that the operator can visualize diagrammatically the flow of power in the system at any time.”).  
Concerning claim 7, Gregg as modified discloses, The apparatus of claim 1, wherein said controller comprises a programmable logic controller (PLC) (col. 63 ll. 39-59 (“The high speed data link as shown in FIG. 62 and referring to FIG. 63 comprises a programmable controller with a 256 word times 8 bit read only memory to accommodate the high speed data linking program. … The programmable controller contains read only memory up to 256 words long together with support logic to permit sequential access of the read only memory, pausing, skipping, jumping to a new sequence, and returning to a previous sequence.”)).  
  The apparatus of claim 1, wherein said controller comprises a computer (col. 13 ll. 46-62 (“Specifically, and referring to FIG. 2, the simulation system includes a Sigma 5 digital computer 20 referred to at times in this specification also as the "C" machine and associated peripheral equipment. The Sigma 5 computer system is manufactured and sold by Xerox Data Systems, Inc. and has been in general use for over one year prior to the filing date of this application. For more information on the Sigma 5 computer system reference is made to the appendix. The simulator also includes digital computers 21 and 22 referred to at times hereinafter also as the "A" machine and "B" machine”), col. 71 ll. 18-21 (“As previously mentioned forty output pulses are required to operate the high speed data link as an interface between the Sigma 5 computer and a P2000 computer.”).  
Concerning claim 9, Gregg as modified discloses, The apparatus of claim 7, wherein said input selectors are mechanical (col. 52 ll. 4(7-50 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”), col. 125 ll. 40-50 (“A valve handler subroutine, VCHAND, is executed in the C machine to handle the movement of the majority of simulated valves according to input commands from the control panels when the operator moves the various switches”), col. 52 ll. 51-66 (“as part of the operator action, the "rod control start up" pushbutton is pressed when the operator completes setting up the panels.”), col. 183, ll. 50-54).  
Concerning claim 10, Gregg as modified discloses, The apparatus of claim 9, wherein said input selectors comprise buttons and switches (col. 52 ll. 4(7-50 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”), col. 125 ll. 40-50 (“A valve handler subroutine, VCHAND, is executed in the C machine to handle the movement of the .  
Concerning claim 11, Gregg as modified discloses, The apparatus of claim 1, wherein said controller, said input selectors and said status indicators are contained in a … housing. (col. 183, ll. 50-54 (“A duplicate of the control console that is used in the real plant is provided which includes all levers, switches, controllers, and dials for controlling, and meters, indicators, and recorders for monitoring, the operation of the simulated plant from the central office.”) col. 52 ll. 47-48 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”)). Gregg does not expressly disclose that the housing for the machines is portable, but HuPerT teaches a portable housing for containing input selectors and status indicators (p. 20 (“HuPerT is mounted on wheels. Be careful not to pull the electrical cord from the receptacle.”) HuPerT is a cabinet mounted on four wheels (see manual cover page), it is therefore portable.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of a portable wheeled housing for containing the simulator as taught in HuPerT. Since both references teach methods and systems for simulating controls related to nuclear power plants the references are from the same field of endeavor. A POSITA would have been motivated to combine Gregg and HuPerT because the portable wheeled housing for containing the simulator of HuPerT could have been predictably used to enclose the system of Gregg. Further, a POSITA would be 
Concerning claim 13, Gregg as modified discloses, A method of teaching practices for operation of machines, comprising, at an apparatus comprising a plurality of input selectors (col. 52 ll. 4(7-50 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”), col. 125 ll. 40-50 (“A valve handler subroutine, VCHAND, is executed in the C machine to handle the movement of the majority of simulated valves according to input commands from the control panels when the operator moves the various switches”), col. 52 ll. 51-66 (“as part of the operator action, the "rod control start up" pushbutton is pressed when the operator completes setting up the panels.”), col. 183, ll. 50-54) and a plurality of status indicators (col. 134 ll. 26-29 (“The current algorithm and a contact output for the indicating lights so that the operator can determine whether or not the pump is in an on or off condition; and also determines whether the pump is able to start or stop.”), col. 78, ll. 38-42 (“When the "rod reset" pushbutton on the reactor control panel is pressed, the rod step counters are incremented to their designated values. Indicator lights are set, and meters and recorders moved to their appropriate position”), col. 169 ll. 22-32 (“Referring to that portion of the control panel illustrated in FIGS. 93S through 93X inclusive, which, in addition to the various switches and circuit breakers for controlling the electrical network, there is shown diagrammatically the interconnection of the various busses and circuit breakers together with indicator lights so that the operator can visualize diagrammatically the flow of power in the system at any time.”), col. 61 ll. 48-52 (“the CO's are set to the desired positions, with the result that the lights on the 50 panel reflect the desired switch positions in most instances.”), col. 126 ll. 3-8 (“If a valve has : selecting one of a plurality of operator testing modes by operation of a first sub-set of said input selectors (col. 14 ll. 39-41 (“Instructor's console 36, which provides the control facility to start, stop and manipulate the simulator is connected to software in the B machine”), col. 48 l. 54 – col. 50 l. 46 (“Data is transmitted to the A machine as a result of the operation of switches on the instructor's console … the data is input into a 25 word block labeled AIB5. The nature of the 25 words is contingent on the second word in the buffer. The second word contains an integer indicating the specific function to be executed. When the second word of the AIB5 block contains the integer 1, the A machine is to be initialized for simulation from a condition set stored on disc … When the second word of the input index zero buffer contains an integer 2, print control from the instructor's console is indicated. … When the second word of the AIB5 buffer contains the integer 3, the end action routine bids for the "Initiate Training Exercise" sublevel. …”), col. 78 ll. 59-66 (“The operation of the "initiate model" pushbutton enables the instructor to initialize the simulator to 1 of 28 possible data sets provided the set is validated.”) col. 48 ll. 30-38. The instructor console is used to select the mode.), said operator testing modes defining a sequence of input selections and a corresponding sequence of signals from said status indicators (col. 78 ll. 10-21(“In actual operation if the operator wishes to initialize on any one of the data set number 1 through 20, he first presses the "initiate model" pushbutton; then enters the number by operating pushbutton "1" and "5" of row GR10 and GR11 for data set 15, for example, then presses the pushbutton "VALUE1/DELAY"; then presses the "start" pushbutton. If he wishes to initialize to a condition designated in minutes of back track; that is, the condition of the plant up to 30 minutes previously, he presses pushbutton "2" of row GR10 and "0" of GR13 for 20 minutes, for ;  18selecting an operator testing mode modification by operation of a second sub-set of said input selectors, said modification comprising a modification of said sequence of input selections and a modification of said sequence of signals (col. 183, ll. 50-54 (“A duplicate of the control console that is used in the real plant is provided which includes all levers, switches, controllers, and dials for controlling, and meters, indicators, and recorders for monitoring, the operation of the simulated plant from the central office.”) col. 52 ll. 47-48 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”) col. 53 ll. 47- col. 55 l. 5 (“Referring to the flow chart of FIGS. 50A, 50B and 50C, the PROGEN chain M35TRG is triggered by the activation of malfunction M35. … If the operator takes appropriate action to terminate the malfunction by setting the proper switch, chain M35TRG is again triggered for the purpose of terminating the ramping. This is accomplished by the resetting of the associated "raise/lower" logicals for the valve handler, disabling M35CHN, and sending a message to the B machine to terminate malfunction M35. … Referring to the flow chart of FIG. 52, the chain M63TRG, which is the trigger chain for the malfunction M63, which involves the failure of the cooling water to the residual heat removal heat exchangers, operates in a manner like the trigger chain M35TRG for the malfunction M35. … This chain M63TRG is also triggered if an operator takes action to correct the malfunction M63 by setting the appropriate switch. When triggered by this action, the chain terminates the malfunction by resetting the associated raise/lower logicals, disabling M63CHN, and sending a message via MALSUB to the B machine to terminate malfunction M63.”) The sequence of input selections may be modified by the addition of an error.); activating said selected operator testing mode by operation of a selector of said input selectors (col. 78 ll. 59-66 (“The operation of the "initiate model" pushbutton enables the instructor to initialize the simulator to 1 of 28 possible data sets provided the set is validated.”)); receiving input selections by operation of said first sub-set of said input selectors and said second sub-set of said input selectors (col. 183, ll. 50-54 (“A duplicate of the control console that is used in the real plant is provided which includes all levers, switches, controllers, and dials for controlling, and meters, indicators, and recorders for monitoring, the operation of the simulated plant from the central office.”) col. 52 ll. 47-48 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”) col. 53 ll. 47- col. 55 l. 5 (“Referring to the flow chart of FIGS. 50A, 50B and 50C, the PROGEN chain M35TRG is triggered by the activation of malfunction M35. … If the operator takes appropriate action to terminate the malfunction by setting the proper switch, chain M35TRG is again triggered for the purpose of terminating the ramping. This is accomplished by the resetting of the associated "raise/lower" logicals for the valve handler, disabling M35CHN, and sending a message to the B machine to terminate malfunction M35. … Referring to the flow chart of FIG. 52, the chain M63TRG, which is the trigger chain for the malfunction M63, which involves the failure of the cooling water to the residual heat removal heat exchangers, operates in a manner like the trigger chain M35TRG for the malfunction M35. … This chain M63TRG is also triggered if an operator takes action to correct the malfunction M63 by setting the appropriate switch. When triggered by this action, the chain terminates the malfunction by resetting the associated raise/lower logicals, disabling M63CHN, and sending a message via MALSUB to the B machine to terminate malfunction M63.”), (col. 84 ll. 12-33 (“The operation of the pushbutton "change MALFNCTN values", enables the instructor to change the parameters for VALUE1, VALUE2, and VALUE3 for a ; and 
activating an alarm in response to a selection that deviates from said sequence of input selections (col. 78 ll. 48-59 (“If procedures are not normal, error messages are printed out on type writer B to indicate that the simulator is running and the function cannot be performed ("INSTCON ERROR--INITIALIZATION REQUEST CANCELED. MODEL IS RUNNING"); to indicate an invalid VALUE1 data entry ("INSTRON ERROR--INVALID ENTRY FOR VALUE1"); a similar message to indicate an invalid VALUE2 data entry; and to indicate that the data set required does not contain valid data ("INSTCON ERROR--BUFFERS NOT VALIDATED").”), col. 16 ll. 26-56 (“The digital scan routines read the actual hardware image of all specified contact inputs and update a users image of these points. The points are scanned to detect a change of state. A change of state will, depending on the logical, trigger alarm messages and/or other programs.”), col. 123 ll. 33 – 36 (“The control rod bank insertion limits are algebraic functions of relative .6.t across the reactor. These low limits and low-low limits set off alarms if the rods go in further than the set point limit for that particular bank.”).
To the extent Gregg does not disclose said controller configured in said operator testing mode to receive input selections and to activate said alarm in response to deviation from said sequence of input selections of a selected testing program, HuPerT teaches this limitation. (p. 19 (“An incorrect manipulation of a switch while performing a procedure will result in an audible alarm as well as a distinct light pattern. Upon successful completion of the steps in each procedure HuPerT will respond by saying ‘Congratulations’.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of an audible alarm in response to an incorrect manipulation as taught in HuPerT. Since both references teach methods and systems for simulating controls related to nuclear power plants the references are from the   
Concerning claim 14, Gregg as modified discloses,  The method of claim 13, comprising disabling inputs from said input selectors in an input alignment mode of said apparatus (Figs. 49A-E, col. ll. (“Index number 28 is used for simulation freeze. When this index is used, the chain task levels are disabled and programs which run periodically are also disabled. These disabled programs are abled by "model start". … In initializing, first the running system must be disabled so that a new system can be input. This is accomplished by halting the message writer to stop any input/output in progress, halting task level 6 which sets a CO when the simulator is not running, and disabling and deactivating all task levels except 9 which is the initialization level. … The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data. … as part of the operator action, the "rod control start up" pushbutton is pressed when the operator completes setting up the panels. .... In initializing, and while the initialization program is "waiting" nothing is done until the printout of the incorrect switches is complete. Then, after the printout of the incorrect switches the operator changes the state of the switches and dials which appear on the printout. When this is accomplished, the operator presses the ‘rod control startup’ pusbbutton.”).  
 The method of claim 14, comprising comparing states of said input selectors to a defined starting state in response operation of a mode selector while in said input alignment mode (Figs. 49A-E, col. ll. (“In initializing, first the running system must be disabled so that a new system can be input. This is accomplished by halting the message writer to stop any input/output in progress, halting task level 6 which sets a CO when the simulator is not running, and disabling and deactivating all task levels except 9 which is the initialization level. … The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”), and activating an alarm in response to any deviation from said defined starting state (“In initializing, and while the initialization program is "waiting" nothing is done until the printout of the incorrect switches is complete. Then, after the printout of the incorrect switches the operator changes the state of the switches and dials which appear on the printout. When this is accomplished, the operator presses the ‘rod control startup’ pusbbutton.”).  To the extent the printout of the incorrect switches in not considered an alarm message, HuPerT teaches activate an alarm in response to any deviation. (p. 19 (“An incorrect manipulation of a switch while performing a procedure will result in an audible alarm as well as a distinct light pattern. Upon successful completion of the steps in each procedure HuPerT will respond by saying ‘Congratulations’.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of an audible alarm in response to an incorrect manipulation as taught in HuPerT. Since both references teach methods and systems for simulating controls related to nuclear power plants the references are from the same field of endeavor. A POSITA would have been motivated to combine Gregg and HuPerT because the audible alarm of HuPerT .  
Claims 12 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,977,529 (“Gregg”) in view of Human Performance Trainer (HuPerT) User Manual #901136 Rev. 3, 2017 (“HuPerT”) and further in view of U.S. Patent Pub. No. 20050018803 (“Nam”).
Concerning claim 12, Gregg as modified discloses, The apparatus of claim 11, Gregg does not expressly disclose wherein said portable housing comprises wheels and a handle for manual movement, but Nam teaches this limitation. (Fig. 1, ¶ 55 (“A caster 210 is provided to the bottom part of the cart 200 to easily move the cart 200 and handles 220 are respectively provided to both sides of the upper part of the cart to easily manipulate the cart.”).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of a portability of the simulator by adding wheels and a handle as taught in Nam. Since both references teach methods and systems for simulating controls related to nuclear power plants the references are from the same field of endeavor. A POSITA would have been motivated to combine Gregg and Nam because the portable housing for containing the simulator of Nam could have been predictably used to enclose the system of Gregg. Further, a POSITA would be motivated to provide the portable housing with wheels and a handle for containing the simulator to allow the simulator to be moved from place to place to provide training to operators in different locations. In particular, 
Concerning claim 16, Gregg as modified discloses, The method of claim 12, wherein said second sub-set of said input selectors comprises a plurality of input selectors, each for activating a corresponding modification. (col. 183, ll. 50-54 (“A duplicate of the control console that is used in the real plant is provided which includes all levers, switches, controllers, and dials for controlling, and meters, indicators, and recorders for monitoring, the operation of the simulated plant from the central office.”) col. 52 ll. 47-48 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”) col. 53 ll. 47- col. 55 l. 5 (“Referring to the flow chart of FIGS. 50A, 50B and 50C, the PROGEN chain M35TRG is triggered by the activation of malfunction M35. … If the operator takes appropriate action to terminate the malfunction by setting the proper switch, chain M35TRG is again triggered for the purpose of terminating the ramping. This is accomplished by the resetting of the associated "raise/lower" logicals for the valve handler, disabling M35CHN, and sending a message to the B machine to terminate malfunction M35. … Referring to the flow chart of FIG. 52, the chain M63TRG, which is the trigger chain for the malfunction M63, which involves the failure of the cooling water to the residual heat removal heat exchangers, operates in a manner like the trigger chain M35TRG for the malfunction M35. … This chain M63TRG is also triggered if an operator takes action to correct the malfunction M63 by setting the appropriate switch. When triggered by this action, the chain terminates the malfunction by resetting the associated raise/lower logicals, disabling M63CHN, and sending a message via MALSUB to the B machine to terminate .) 
Concerning claim 17, Gregg as modified discloses, The method of claim 16, comprising simultaneously activating multiple modifications based on operation of multiple ones of said second sub-set of said input selectors (Fig. 63, col. 63. Ll. 39-54, col. 3 ll. 55-56 (“With such an arrangement the data processing can be carried on in both computers simultaneously.”), col. 44 l. 46 - col. 45 l. 8, Figs. 86A-B, col. 56 ll. 45-55 (“The initial condition/snapshot modification program provides the ability to list any word and change in bit in all of the initial condition and snapshot data set. This program uses three tables to define the locations to be changed and the new values to be used. The output includes the relative sector number, the absolute sector number, the relative location in the sector, the old value, and the new value. The user may, at run time, elect to print out the changes in all the data sets or only in the first sets, actually change the information on disc or not, and select the output device.”)).  
Concerning claim 18, Gregg as modified discloses, The method of claim 12, wherein said status indicators comprise a plurality of lights, and said method comprises operating said lights according to said sequence in response to received input selections lights (col. 134 ll. 26-29 (“The current algorithm and a contact output for the indicating lights so that the operator can determine whether or not the pump is in an on or off condition; and also determines whether the pump is able to start or stop.”), col. 78, ll. 38-42 (“When the "rod reset" pushbutton on the reactor control panel is pressed, the rod step counters are incremented to their designated values. Indicator lights are set, and meters and recorders moved to their appropriate position”), col. 169 ll. 22-32 (“Referring to that portion of the control panel illustrated in FIGS. 93S through 93X .  
Concerning claim 19, Gregg as modified discloses, The method of claim 12, wherein said apparatus comprises a programmable logic controller (PLC) (col. 63 ll. 39-59 (“The high speed data link as shown in FIG. 62 and referring to FIG. 63 comprises a programmable controller with a 256 word times 8 bit read only memory to accommodate the high speed data linking program. … The programmable controller contains read only memory up to 256 words long together with support logic to permit sequential access of the read only memory, pausing, skipping, jumping to a new sequence, and returning to a previous sequence.”)).  
Concerning claim 20, Gregg as modified discloses, The method of claim 12, wherein said apparatus comprises a computer (col. 13 ll. 46-62 (“Specifically, and referring to FIG. 2, the simulation system includes a Sigma 5 digital computer 20 referred to at times in this specification also as the "C" machine and associated peripheral equipment. The Sigma 5 computer system is manufactured and sold by Xerox Data Systems, Inc. and has been in general use for over one year prior to the filing date of this application. For more information on the Sigma 5 computer system reference is made to the appendix. The simulator also includes digital computers 21 and 22 referred to at times hereinafter also as the "A" machine and "B" machine”), col. 71 ll. 18-21 (“As previously mentioned forty output pulses are required to operate the high speed data link as an interface between the Sigma 5 computer and a P2000 computer.”).  
21. The method of claim 18, wherein operation of a first sub-set of said input selectors comprises actuation of a switch (col. 52 ll. 4(7-50 (“The switches and dials on the control .  

Concerning claim 22, Gregg as modified discloses, A training apparatus for teaching practices for operation of machines (col. 3 l. 64 – col. 4 l. 5), comprising: an enclosure … (col. 13 ll. 46-62); a plurality of status indicators on said enclosure (col. 134 ll. 26-29 (“The current algorithm and a contact output for the indicating lights so that the operator can determine whether or not the pump is in an on or off condition; and also determines whether the pump is able to start or stop.”), col. 78, ll. 38-42 (“When the "rod reset" pushbutton on the reactor control panel is pressed, the rod step counters are incremented to their designated values. Indicator lights are set, and meters and recorders moved to their appropriate position”), col. 169 ll. 22-32 (“Referring to that portion of the control panel illustrated in FIGS. 93S through 93X inclusive, which, in addition to the various switches and circuit breakers for controlling the electrical network, there is shown diagrammatically the interconnection of the various busses and circuit breakers together with indicator lights so that the operator can visualize diagrammatically the flow of power in the system at any time.”), col. 61 ll. 48-52 (“the CO's are set to the desired positions, with the result that the lights on the 50 panel reflect the desired switch positions in most instances.”), col. 126 ll. 3-8 (“If a valve has open and closed lights associated with it, the status of the lights is updated when the valve position has changed.”), col. 183, ll. 50-54); an alarm (Fig. 5, col. 12 ll. 63-68, col. 16 ll. 11-56 (“data acquisition and alarm function routines ; a programmable controller within said enclosure (col. 13 ll. 46-59 (“Specifically, and referring to FIG. 2, the simulation system includes a Sigma 5 digital computer 20 referred to at times in this specification also as the "C" machine and associated peripheral equipment. The Sigma 5 computer system is manufactured and sold by Xerox Data Systems, Inc. and has been in general use for over one year prior to the filing date of this application. For more information on the Sigma 5 computer system reference is made to the appendix.”), connected, said status indicators and said alarm and a plurality of input selectors on said enclosure (col. 52 ll. 4(7-50 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”), col. 125 ll. 40-50 (“A valve handler subroutine, VCHAND, is executed in the C machine to handle the movement of the majority of simulated valves according to input commands from the control panels when the operator moves the various switches”), col. 52 ll. 51-66 (“as part of the operator action, the "rod control start up" pushbutton is pressed when the operator completes setting up the panels.”), col. 183, ll. 50-54) and switchable between programming (col. 28 ll. 9-24 (“In the specific embodiment, system generation, SYSGEN, refers to a generally conventional process for loading the real time batch monitor program, RBM, and batch processors (job control processor JCP), Fortran compiler and libraries, MACRSYS assembler, overlay loader and rapid access data RAD editor, into the C machine with blank core and disc. A SYSGEN loader deck is loaded into the C machine by boot strapping from the card reader. This loader then allows rapid loading of the RBM and JCP decks in the core and then to disc. When these two programs RBM and JCP are in the computer, the remaining SYSGEN programs can be loaded using standard batch control cards and procedures.”)) and operator testing modes (col.  by operation of an input selector (col. 14 ll. 39-41 (“Instructor's console 36, which provides the control facility to start, stop and manipulate the simulator is connected to software in the B machine”), col. 48 l. 54 – col. 50 l. 46 (“Data is transmitted to the A machine as a result of the operation of switches on the instructor's console … the data is input into a 25 word block labeled AIB5. The nature of the 25 words is contingent on the second word in the buffer. The second word contains an integer indicating the specific function to be executed. When the second word of the AIB5 block contains the integer 1, the A machine is to be initialized for simulation from a condition set stored on disc … When the second word of the input index zero buffer contains an integer 2, print control from the instructor's console is indicated. … When the second word of the AIB5 buffer contains the integer 3, the end action routine bids for the "Initiate Training Exercise" sublevel. …”), col. 78 ll. 59-66 (“The operation of the "initiate model" pushbutton enables the instructor to initialize the simulator to 1 of 28 possible data sets provided the set is validated.”) col. 48 ll. 30-38. The instructor console contains the mode selector.); 
said controller configured in said programming mode to: responsive to operation of a first sub-set of said input selectors, select an operator testing program of a plurality of operator testing programs each defining a sequence of input selections and a corresponding sequence of signals from said status indicators (col. 78 ll. 10-21(“In actual operation if the operator wishes to initialize on any one of the data set number 1 through 20, he first presses the "initiate model" pushbutton; then enters the number by operating pushbutton "1" and "5" of row GR10 and GR11 for data set 15, for example, then presses the pushbutton "VALUE1/DELAY"; then presses the "start" pushbutton. If he wishes to initialize to a condition designated in minutes ; and 
responsive to operation of a second sub-set of said input selectors, modify said sequence of input selections and said corresponding sequence of signals from said status indicators (col. 183, ll. 50-54 (“A duplicate of the control console that is used in the real plant is provided which includes all levers, switches, controllers, and dials for controlling, and meters, indicators, and recorders for monitoring, the operation of the simulated plant from the central office.”) col. 52 ll. 47-48 (“The switches and dials on the control panels must be manipulated by the operator to correspond to the conditions set. The light and indicators are output according to saved data.”) col. 53 ll. 47- col. 55 l. 5 (“Referring to the flow chart of FIGS. 50A, 50B and 50C, the PROGEN chain M35TRG is triggered by the activation of malfunction M35. … If the operator takes appropriate action to terminate the malfunction by setting the proper switch, chain M35TRG is again triggered for the purpose of terminating the ramping. This is accomplished by the resetting of the associated "raise/lower" logicals for the valve handler, disabling M35CHN, and sending a message to the B machine to terminate malfunction M35. … Referring to the flow chart of FIG. 52, the chain M63TRG, which is the trigger chain for the malfunction M63, which involves the failure of the cooling water to the residual heat removal heat exchangers, operates in a manner like the trigger chain M35TRG for the malfunction M35. … This chain M63TRG is also triggered if an operator takes action to correct the malfunction M63 by setting the appropriate switch. When triggered by this action, the chain terminates the malfunction by ;
said controller configured in said operator testing mode to receive input selections and to activate said alarm in response to deviation from said sequence of input selections of a selected testing program (col. 78 ll. 48-59 (“If procedures are not normal, error messages are printed out on type writer B to indicate that the simulator is running and the function cannot be performed ("INSTCON ERROR--INITIALIZATION REQUEST CANCELED. MODEL IS RUNNING"); to indicate an invalid VALUE1 data entry ("INSTRON ERROR--INVALID ENTRY FOR VALUE1"); a similar message to indicate an invalid VALUE2 data entry; and to indicate that the data set required does not contain valid data ("INSTCON ERROR--BUFFERS NOT VALIDATED").”), col. 16 ll. 26-56 (“The digital scan routines read the actual hardware image of all specified contact inputs and update a users image of these points. The points are scanned to detect a change of state. A change of state will, depending on the logical, trigger alarm messages and/or other programs.”), col. 123 ll. 33 – 36 (“The control rod bank insertion limits are algebraic functions of relative .6.t across the reactor. These low limits and low-low limits set off alarms if the rods go in further than the set point limit for that particular bank.”).
a first sub-set of said input selectors operable in said operator testing mode to make said input selections and in said programming mode to input said selection of an operator testing program col. 53 ll. 47- col. 55 l. 5 (“Referring to the flow chart of FIGS. 50A, 50B and 50C, the PROGEN chain M35TRG is triggered by the activation of malfunction M35. … If the operator takes appropriate action to terminate the malfunction by setting the proper switch, chain M35TRG is again triggered for the purpose of terminating the ramping. This is accomplished by the resetting of the associated "raise/lower" logicals for the valve handler, disabling M35CHN, ; a second sub-set of said input selectors operable in said operator testing mode to make said input selections and in said programming mode to input said selection of a modification (col. 84 ll. 12-33 (“The operation of the pushbutton "change MALFNCTN values", enables the instructor to change the parameters for VALUE1, VALUE2, and VALUE3 for a single malfunction. This provides different degrees of malfunction of the same simulated component whereby the student operator would be required to take different actions or to illustrate different consequences. It also provides the capability for printing out the parameters for either a single malfunction or all of the malfunctions. Referring to the flow charts, the function program CHNGVL is triggered by the operation of pushbutton "change MALFNCTN values" then the address data is entered by operating pushbutton M followed by the numeral, such as 21, for example, for malfunction M21; then the pushbutton "address" is pressed. This is followed by the entry of new value data for VALUE1, VALUE2 or VALUE3 as the case may be by the operation of the alphanumeric pushbuttons; then the "VALUE1/DELAY", "VALUE2" or "VALUE3" pushbutton is pressed to enter the data in the appropriate location; and finally the "start" pushbutton is operated.”), col. 85 ll. 50-67 (“Referring to row GR4 of the instructor's console, and flow charts of FIGS. 71/1 .
To the extent Gregg does not disclose said controller configured in said operator testing mode to receive input selections and to activate said alarm in response to deviation from said sequence of input selections of a selected testing program, HuPerT teaches this limitation. (p. 19 (“An incorrect manipulation of a switch while performing a procedure will result in an audible alarm as well as a distinct light pattern. Upon successful completion of the steps in each procedure HuPerT will respond by saying ‘Congratulations’.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of an audible alarm in response to an incorrect manipulation as taught in HuPerT. Since both references teach methods and systems for simulating controls related to nuclear power plants  the references are from the same field of endeavor. A POSITA would have been motivated to combine Gregg and HuPerT because the audible alarm of HuPerT could have been predictably added to the system of Gregg in addition or in place of error messages. Adding an audible alarm in place of or in addition to an 
Gregg does not expressly disclose An enclosure having wheels and a handle for manually moving said apparatus, but Nam teaches this limitation. (Fig. 1, ¶ 55 (“A caster 210 is provided to the bottom part of the cart 200 to easily move the cart 200 and handles 220 are respectively provided to both sides of the upper part of the cart to easily manipulate the cart.”).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gregg for addition of a portability of the simulator by adding wheels and a handle as taught in Nam. Since both references teach methods and systems for simulating controls related to nuclear power plants the references are from the same field of endeavor. A POSITA would have been motivated to combine Gregg and Nam because the portable housing for containing the simulator of Nam could have been predictably used to enclose the system of Gregg. Further, a POSITA would be motivated to provide the portable housing with wheels and a handle for containing the simulator to allow the simulator to be moved from place to place to provide training to operators in different locations. In particular, the benefits of easy maneuverability occur when “[a] caster 210” may be “provided to the bottom part of the cart 200 to easily move the cart 200 and handles 220” can be attached “to both sides of the upper part of the cart to easily manipulate the cart” (Nam ¶ [0055]).
Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. Applicant argues that “Greg does not disclose an apparatus with input selectors , a programmable controller connected with … a plurality of input selectors.” Greg discloses that the input selectors of the instructor’s console are at least communicatively connected to the A machine and B machine (col. 48 l. 54 – col. 50 l. 46 (“Data is transmitted to the A machine as a result of the operation of switches on the instructor's console”).  Additionally, there are subsets of the A machine disclosed in Greg that triggers a modification, the deactivation of malfunction M35 and M63, col. 53 ll. 47- col. 55 l. 5. M35 is terminated by “resetting of the associated "raise/lower" logicals for the valve handler,” while M63 is terminated “if an operator takes action to correct the malfunction M63 by setting the appropriate switch.” In addition to these two modifications using different subsets of the inputs on the A machine, as Applicant points out modification may also be made by the connected Instructor’s console. For example, col. 84 ll. 12-33 explains (“The operation of the pushbutton "change MALFNCTN values", enables the instructor to change the parameters for VALUE1, VALUE2, and VALUE3 for a single malfunction.” col. 85 ll. 50-67  explains “Referring to row GR4 of the instructor's console, and flow charts of FIGS. 71/1 through 71/7, the annunciator malfunction program ANNMAL is triggered by the operation of the "ANNCTR FAILURE" pushbutton on the instructor's console.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Jan 1, 2022



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715